Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 received on 10/8/2020 have been examined, of which claims 1, 11, 25 and 30 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 9-11 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0029318) in view of Interdigital (3gpp TSF RAN WG1 #97: R1-1907096: on physical layer procedures for NR V2X sidelink) 

 Regarding claim 1, Guo teaches a method for wireless communications (method of UE, base station and another UE for sidelink wireless communication as described in abstract), comprising: 
receiving, from a first user equipment (UE), sidelink control information scheduling a sidelink data transmission (Para 119: The PSCCH is used by the V2X transmitting UE to make the members of the group aware of the next data transmission that may occur on the PSSCH, the V2X transmitting UE sends the nSL and this SA schedules a data transmission, the UE can send NACK or ACK for the scheduled data transmission in PSFCH subchannel m at slot tn+LSL; step 3002- fig 30a-b, fig 31-32); 
identifying, at a second UE, the timing gap configured between a receipt of the scheduled sidelink data transmission at the second UE and feedback to be transmitted from the second UE (step 3004, fig 30a-b; fig 31; Para 271: the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL; in 3004, the associated PSFCH subchannel is PSFCH subchannel (or called PSFCH resource) m at sidelink slot tn+LSL, where the value L>0 can be configured or preconfigured; here, L slot length is timing gap between receipt of scheduled sidelink data and transmission of corresponding feedback); 
determining whether the timing gap configured between the receipt of the sidelink data transmission at the second UE and the feedback to be transmitted from the second UE satisfies the timing capability of the second UE (Para 266: if the UE receives a SA (scheduling assignment) from PSCCH resource m at slot tnSL and this SA schedules a data transmission, the UE can send NACK or ACK for the scheduled data transmission in PSFCH subchannel m at slot tn+LSL; step 3002, 3004 in fig 30a-b; fig 31-32; the receiver UE receives configuration to transmit feedback after L slots, and the receiver UE transmits feedback in the ; and 
transmitting the feedback based at least in part on the timing gap satisfying the timing capability (fig 30a-b, para 271: in 3004, the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL).

Guo teaches the sidelink communication based on configuration received by base station and the configured sidelink feedback channel. The reference describes the configuration for gap timing at the receiver UE between receipt of scheduled sidelink data and corresponding sidelink feedback. However, the reference does not teach that the gap timing is determined based on timing capability of the receiver UE. 

However, Interdigital teaches identifying, at a second UE, a timing gap based at least in part on a timing capability of the second UE (page 3, proposal 5, lines 26-29: supporting flexible HARQ feedback timing is also based on the consideration of different UE capabilities on processing of HARQ reporting), the timing gap configured between a receipt of the scheduled sidelink data transmission at the second UE and feedback to be transmitted from the second UE (page 3 lines 19-20: the time gap between PSFCH and the associated PSSCH for mode 1 and 2, where sidelink HARQ feedback timing is flexible). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured 

Regarding claim 11, Guo teaches a method for wireless communications (method of UE, base station and another UE for sidelink wireless communication as described in abstract), comprising: 
receiving, at a first user equipment (UE), downlink control information from a base station scheduling a second UE for a sidelink data transmission via a sidelink data channel (para 283: the serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212; the gNB can send one DCI to allocate sidelink resource for PSCCH and PSSCH transmission to the transmitter UE 3202; after receiving the allocation from the serving gNB 3201, the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213); 
transmitting, to the second UE via a sidelink control channel, sidelink control information scheduling the sidelink data transmission to the second UE and a feedback transmission to be transmitted from the second UE (Para 119: The PSCCH is used by the V2X transmitting UE to make the members of the group aware of the next data transmission that may occur on the PSSCH, the V2X transmitting UE sends the sidelink control information (SCI) format 1 on the PSCCH as shown in TABLE 1; Para 266: if the UE receives a SA (scheduling assignment) nSL and this SA schedules a data transmission, the UE can send NACK or ACK for the scheduled data transmission in PSFCH subchannel m at slot tn+LSL; step 3002- fig 30a-b, fig 31-32), wherein a first timing gap is configured between receipt of the sidelink data transmission at the second UE and the feedback transmission to be transmitted from the second UE (step 3004, fig 30a-b; fig 31; Para 271: the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL; in 3004, the associated PSFCH subchannel is PSFCH subchannel (or called PSFCH resource) m at sidelink slot tn+LSL, where the value L>0 can be configured or preconfigured; here, L slot length is timing gap between receipt of scheduled sidelink data and transmission of corresponding feedback); and 
transmitting the sidelink data transmission to the second UE via the sidelink data channel (step 3213, fig 32; para 283: the transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213).

Guo teaches the sidelink communication based on configuration received by base station and the configured sidelink feedback channel. The reference describes the configuration for gap timing at the receiver UE between receipt of scheduled sidelink data and corresponding sidelink feedback. However, the reference does not teach that the gap timing is determined based on timing capability of the receiver UE. 

a first timing gap is configured between receipt of the sidelink data transmission at the second UE and the feedback transmission to be transmitted from the second UE (page 3 lines 19-20: the time gap between PSFCH and the associated PSSCH for mode 1 and 2, where sidelink HARQ feedback timing is flexible) that is based at least in part on a timing capability of the second UE  (page 3, proposal 5, lines 26-29: supporting flexible HARQ feedback timing is also based on the consideration of different UE capabilities on processing of HARQ reporting). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo with the sidelink feedback configuration being flexible based on UE capability as taught by Interdigital for the benefit of supporting QoS requirement in sidelink as taught by Interdigital in page 3 lines 21-22.

 Regarding claim 25, Guo teaches a method for wireless communications (method of UE, base station and another UE for sidelink wireless communication as described in abstract), comprising: 
identifying a first timing capability for a first user equipment (UE) based at least in part on a first timing gap between receipt of a downlink control information transmission at the first UE and the first UE preparing a sidelink data transmission (fig 39-40, Para 346: at step 1 (3921), the serving gNB 3901 can send DCI 3911 in one downlink slot to schedule sidelink resource 3912 for the transmitter 3902 and the transmitter UE 3902 can send transmission on the ; 
identifying a second timing gap between receipt of the sidelink data transmission at the second UE and a feedback transmission to be transmitted from the second UE (Para 347: an association between resource 3912 and feedback resource 3913 can be (pre)configured so that the UE can find the proper feedback resource 3913 based on the location of resource 3912 for sidelink transmission); 
transmitting, to the first UE, downlink control information scheduling the second UE for the sidelink data transmission (fig 39-40, Para 346: at step 1 (3921), the serving gNB 3901 can send DCI 3911 in one downlink slot to schedule sidelink resource 3912 for the transmitter 3902 to send to the receiver UE 3903), wherein the downlink control information schedules feedback associated with the sidelink data transmission based at least in part on the first timing capability and the second timing capability (Para 355: DCI includes two bit fields, where a second bit-field can signal a slot offset m and for the PSSCH transmission scheduled by DCI format X received at slot n, the UE can be requested to report the ACK/NACK at slot n+m1; here, the slot length of m and m1 indicate the timing capability of PSSCH transmission and feedback transmission); and 
monitoring for feedback associated with the sidelink data transmission (fig 39-40, the gNB receives sidelink feedback from transmitter UE or receiver UE based on DCI configuration of PUCCH; Para 355: the UE is requested to report the .

Guo teaches the sidelink communication based on configuration received by base station and the configured sidelink feedback channel. The reference describes the configuration for gap timing at the receiver UE between receipt of scheduled sidelink data and corresponding sidelink feedback. However, the reference does not teach that the gap timing is determined based on timing capability of the receiver UE.

However, Interdigital teaches identifying a second timing capability for a second UE based at least in part on a second timing gap between receipt of the sidelink data transmission at the second UE and a feedback transmission to be transmitted from the second UE (page 3 lines 19-20: the time gap between PSFCH and the associated PSSCH for mode 1 and 2, where sidelink HARQ feedback timing is flexible; proposal 5, lines 26-29: supporting flexible HARQ feedback timing is also based on the consideration of different UE capabilities on processing of HARQ reporting). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo with the sidelink feedback configuration being flexible based on UE capability as taught by Interdigital for the benefit of supporting QoS requirement in sidelink as taught by Interdigital in page 3 lines 21-22.

Regarding claim 30, Guo teaches an apparatus for wireless communication (UE, fig 3; method of UE, base station and another UE for sidelink wireless communication as described in abstract), comprising: 
a processor (processor 340, fig 3); and 
memory in electronic communication with the processor (memory 360 coupled with processor 340, fig3), the processor and the memory configured (para 92: the processor 340 is also capable of executing other processes and programs resident in the memory 360) to: 
receive, from a first user equipment (UE), sidelink control information scheduling a sidelink data transmission (Para 119: The PSCCH is used by the V2X transmitting UE to make the members of the group aware of the next data transmission that may occur on the PSSCH, the V2X transmitting UE sends the sidelink control information (SCI) format 1 on the PSCCH as shown in TABLE 1; Para 266: if the UE receives a SA (scheduling assignment) from PSCCH resource m at slot tnSL and this SA schedules a data transmission, the UE can send NACK or ACK for the scheduled data transmission in PSFCH subchannel m at slot tn+LSL; step 3002- fig 30a-b, fig 31-32); 
identify, at a second UE, the timing gap configured between a receipt of the scheduled sidelink data transmission at the second UE and feedback to be transmitted from the second UE (step 3004, fig 30a-b; fig 31; Para 271: the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL; in 3004, the associated PSFCH subchannel is PSFCH subchannel (or called n+LSL, where the value L>0 can be configured or preconfigured; here, L slot length is timing gap between receipt of scheduled sidelink data and transmission of corresponding feedback); 
determine whether the timing gap configured between the receipt of the sidelink data transmission at the second UE and the feedback to be transmitted from the second UE satisfies the timing capability of the second UE  (Para 266: if the UE receives a SA (scheduling assignment) from PSCCH resource m at slot tnSL and this SA schedules a data transmission, the UE can send NACK or ACK for the scheduled data transmission in PSFCH subchannel m at slot tn+LSL; step 3002, 3004 in fig 30a-b; fig 31-32; the receiver UE receives configuration to transmit feedback after L slots, and the receiver UE transmits feedback in the configured slot, which is considered as the configured gap timing satisfies the timing capability of the receiver UE); and 
transmit the feedback based at least in part on the timing gap satisfying the timing capability (fig 30a-b, para 271: in 3004, the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL).

Guo teaches the sidelink communication based on configuration received by base station and the configured sidelink feedback channel. The reference describes the configuration for gap timing at the receiver UE between receipt of scheduled sidelink data and corresponding sidelink feedback. However, the reference does not teach that the gap timing is determined based on timing capability of the receiver UE. 

However, Interdigital teaches to identify, at a second UE, a timing gap based at least in part on a timing capability of the second UE (page 3, proposal 5, lines 26-29: supporting flexible HARQ feedback timing is also based on the consideration of different UE capabilities on processing of HARQ reporting), the timing gap configured between a receipt of the scheduled sidelink data transmission at the second UE and feedback to be transmitted from the second UE (page 3 lines 19-20: the time gap between PSFCH and the associated PSSCH for mode 1 and 2, where sidelink HARQ feedback timing is flexible). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo with the sidelink feedback configuration being flexible based on UE capability as taught by Interdigital for the benefit of supporting QoS requirement in sidelink as taught by Interdigital in page 3 lines 21-22.

 Regarding claim 2, Guo further teaches wherein transmitting the feedback further comprises: transmitting the feedback to the first UE (fig 30a-b steps 3004, 3005 describe the receiver UE transmitting the feedback and the transmitter UE detecting the feedback; further, in 3214, fig 32 shows and para 284 describes that the feedback is sent from receiver UE to the transmitter UE).

 Regarding claim 3, Guo further teaches identifying a resource for transmitting the feedback based at least in part on the second UE being associated with a group of UEs (para 259: one SCI and scheduled PSSCH can be associated with multiple PSFCH subchannels and each UE can determine to use one of those PSFCH subchannel based on the UE's ID order among the UEs in the receiver UE group).

 Regarding claim 4, Guo further teaches wherein transmitting the feedback further comprises: transmitting the feedback to a base station on a physical uplink control channel (para 284-285: after receiving the NACK/ACK from receiver UE, the transmitter UE can forward the NACK/ACK information through uplink to the serving gNB in 3215; a PUCCH resource can be configured for the DCI sent by the serving gNB in 3212, where DCI includes the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201; it is noted that the claim is method claim and does not limit which UE transmits the feedback, thus the transmitter UE sending the feedback information after receiving it from receiver UE based on timing gap appears to teach the limitation; further, fig. 40, para 357 describes the receiver UE transmitting sidelink feedback to gNB on uplink).

 Regarding claim 9, Guo further teaches wherein: receiving an indication that an acknowledgment to a base station corresponding to the feedback has been dropped (Para 350: the transmitter UE 3902 can report the NACK to the serving .

 Regarding claim 10, Guo further teaches receiving an indication that an acknowledgment to a base station corresponding to the feedback is to be transmitted by the first UE in a later uplink control channel transmission (para 284-285: after receiving the NACK/ACK from receiver UE, the transmitter UE can forward the NACK/ACK information through uplink to the serving gNB in 3215; a PUCCH resource can be configured for the DCI sent by the serving gNB in 3212; the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201; the DCI schedules for the PUCCH to report ack/nack after the sidelink transmission and feedback, thus the configured resource are later uplink control channel transmission).

 Regarding claim 26, Guo further teaches 
identifying a third timing capability for the first UE based at least in part on a third timing gap between the first UE decoding a sidelink feedback channel and the first UE preparing an uplink control channel (as shown in fig 39, the th slot and sends the uplink control channel at 7th slot in 3914; para 345-347, the DCI allocates the resource for 3914 uplink transmission and the timing to send the feedback 3913 relative to 3912 transmission is configured/preconfigured), wherein the feedback transmission is further based at least in part on the third timing capability (in fig 39, the transmitter UE is transmitting the sidelink feedback to the gNB using the timing as shown); and 
receiving, from the first UE, the feedback transmission associated with the sidelink data transmission on the uplink control channel (Para 347: the transmitter UE can forward the ACK/NACK for transmission on resource 3912 to the gNB through the uplink channel 3914 at step 4).

 Regarding claim 27, Guo further teaches 
receiving an indication that a feedback transmission from the first UE did not satisfy the first timing capability (Para 284: the receiver UE 3203 can feedback the NACK/ACK information for the decoded PSSCH in a configured PSFCH subchannel in 3214, and after receiving the NACK/ACK from receiver UE, the transmitter UE can forward the NACK/ACK information through uplink to the serving gNB in 3215; the serving gNB receives NACK for the transmission of PSSCH in sidelink in 3213; here, NACK is to indicate that the data is not received correctly within the allocated time /slot); 
transmitting, to the first UE, an indication of an additional uplink control channel resource (Para 284: If the serving gNB receives NACK for the ; and 
monitoring for a retransmission of at least a portion of the feedback transmission from the first UE (3219 in fig 32 is the retransmission of the feedback transmission from the transmitter UE to gNB).

 Regarding claim 28, Guo further teaches receiving, from the second UE, the feedback transmission associated with the sidelink data transmission (fig. 40, para 357 describes transmitter UE sending sidelink transmission to receiver UE and the receiver UE transmitting sidelink feedback to gNB on uplink).

 Regarding claim 29, Guo further teaches wherein the feedback transmission comprises a plurality of feedback bits corresponding to a plurality of sidelink data transmissions from the first UE to a plurality of UEs (para 454: a UE can be configured with SCFI format 2 for the HARQ feedback for a groupcast PSSCH transmission; Para 456: multiple sidelink feedback channels are associated with one groupcast PSSCH transmission. The receiver UE may determine the index of sidelink feedback channel for him to feedback HARQ-ACK/NACK for that groupcast PSSCH transmission. In one method, the receiver UE may determine the index of sidelink feedback channel based on his sidelink UE ID and the order of his UE ID among the receiver UEs in the receiver UE group of that groupcast PSSCH).

Claims 5-8, 14, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Interdigital in further view of He et al. (US 2020/0037343) 

Regarding claim 5 and 14, Guo in view of Interdigital teaches the limitations of the parent claim.

Guo in view of Interdigital fails to teach, but He teaches wherein the timing capability of the second UE is based at least in part on a minimum processing time at the second UE for a downlink shared channel (Para 468: depending upon the receiver UE processing delay, the receiver UE can choose the time slot that the receiver UE can send the ACK/NACK). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration based on processing delay as taught by He for the benefit of improving throughput of V2X applications as taught by He in Para 422.

Regarding claim 6, Guo in view of Interdigital teaches the limitations of the parent claim. Guo further teaches transport block being transmitted and retransmitted in sidelink, with configurable feedback in para 378-383 and 426.

Guo in view of Interdigital fails to teach, but He teaches wherein receiving the sidelink data transmission comprises: receiving the sidelink data transmission via a plurality of transport blocks (Para 128: the data is transmitted in transport blocks (TBs) over physical sidelink shared channels (PSSCH), and the sidelink control information (SCI) messages are transmitted over physical sidelink control channels (PSCCH)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration for multiple transport blocks as taught by He for the benefit of improving throughput of V2X applications as taught by He in Para 422.

 Regarding claim 7, Guo in view of Interdigital fails to teach, but He teaches transmitting corresponding feedback for each transport block of the plurality of transport blocks (Para 354-358: for multiple TBs, the PSFCH resource indicated by the SCIs of scheduled transmissions for multiple TBs may point to the same PSFCH resource in the PSFCH resource pool; for each TB, only one SFCI considering combinations of all scheduled transmissions for the same TB is carried in the PSFCH). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration for multiple transport blocks as taught by He for the benefit of improving throughput of V2X applications as taught by He in Para 422.

 Regarding claim 8, Guo in view of Interdigital fails to teach, but He teaches wherein determining whether the timing gap satisfies the timing capability of the second UE (fig. 26 shows the reserved ack/nack for the sidelink feedback; para 355: for multiple TBs, the multiplexing order for all the SFCIs may be according to the reception order in which a receiver UE receives the last PSCCH/PSSCH transmission for a TB) further comprises: determining whether receipt of a latest transport block of the plurality of transport blocks satisfies the timing capability of the second UE (Para 468: the sender UE can signal in the associated PSCCH the time slot (in the form of slot offset relative to the PSCCH) the sender UE needs the receiver UE to feedback the ACK/NACK; the sender UE can signal in the associated PSCCH the latest time slot (in the form of slot offset relative to the PSCCH) the sender UE needs the receiver UE to feedback the ACK/NACK; depending upon the receiver UE processing delay, the receiver UE can choose the time slot that the receiver UE can send the ACK/NACK). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration for multiple transport blocks as taught by He for the benefit of improving throughput of V2X applications as taught by He in Para 422.

Regarding claim 22, Guo in view of Interdigital teaches the limitations of the parent claim. Guo further teaches transport block being transmitted and retransmitted in sidelink, with configurable feedback in para 378-383 and 426.

Guo in view of Interdigital fails to teach, but He teaches wherein transmitting the sidelink data transmission comprises: transmitting the sidelink data transmission via a plurality of transport blocks (Para 128: the data is transmitted in transport blocks (TBs) over physical sidelink shared channels (PSSCH), and the sidelink control information (SCI) messages are transmitted over physical sidelink control channels (PSCCH)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration for multiple transport blocks as taught by He for the benefit of improving throughput of V2X applications as taught by He in Para 422.

 Regarding claim 23, Guo in view of Interdigital fails to teach, but He teaches wherein each of the plurality of transport blocks is associated with a corresponding feedback transmission (Para 354-358: for multiple TBs, the PSFCH resource indicated by the SCIs of scheduled transmissions for multiple TBs may point to the same PSFCH resource in the PSFCH resource pool; for each TB, only one SFCI considering combinations of all scheduled transmissions for the same TB is carried in the PSFCH). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration for multiple 

 Regarding claim 24, Guo in view of Interdigital fails to teach, but He teaches wherein the first timing gap is based at least in part on a latest transport block of the plurality of transport blocks (Para 468: the sender UE can signal in the associated PSCCH the time slot (in the form of slot offset relative to the PSCCH) the sender UE needs the receiver UE to feedback the ACK/NACK; the sender UE can signal in the associated PSCCH the latest time slot (in the form of slot offset relative to the PSCCH) the sender UE needs the receiver UE to feedback the ACK/NACK; depending upon the receiver UE processing delay, the receiver UE can choose the time slot that the receiver UE can send the ACK/NACK). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the sidelink feedback configuration for multiple transport blocks as taught by He for the benefit of improving throughput of V2X applications as taught by He in Para 422.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Interdigital in further view of Huawei (3gpp TSG RAN WG1 #98, R1-1909315: NR DCI and UCI design for resource allocation mode 1)

Regarding claim 12, Guo in view of Interdigital teaches the limitations of parent claim.  

Guo further teaches receiving the feedback transmission from the second UE (fig 32, steps 3214, 3218: NACK/ACK feedback for the PSSCH from receiver UE to transmitter UE); 
identifying an uplink control channel resource based at least in part on the downlink control information (Para 285: the DCI used by the gNB 3201 to schedule transmission on sidelink in 3212 and 3216 can include one or more of the following information elements: the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201); and 
transmitting, to the base station, an uplink control channel transmission on the uplink control channel resource based at least in part on the second timing gap satisfying the timing capability of the first UE (fig 32, 39: para 284-285: after receiving the NACK/ACK from receiver UE, the transmitter UE can forward the NACK/ACK information through uplink to the serving gNB in 3215, the DCI including the configuration of PUCCH resource for the UE to report the NACK/ACK information of sidelink PSSCH transmission scheduled through this DCI by the serving gNB 3201; as shown in fig 39, the DCI configuration of step 1 for uplink feedback is used for the feedback transmission in step 4, which is considered as the timing gap satisfying the timing capabilities of the first UE).

determining whether a second timing gap between receipt of the feedback transmission at the first UE and the uplink control channel resource satisfies a timing capability of the first UE (fig 1, T3 timing between transmission of SL-HARQ from Rx-UE to transmission of SL-HARQ from Tx-UE; page 3 lines 7-8: Tx-UE forwards sidelink HARQ feedback to gNB after the time duration of T3; page 4 lines 14-18: for duration T3, DCI contains field to indicate the time interval between receiving the HARQ feedback from Rx UE and reporting the sidelink HARQ feedback to gNB). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the uplink reporting timing of sidelink feedback as taught by Huawei for the benefit of maintaining uniform design and spectrum efficiency as taught by Huawei in section 2.2, para 1.

 Regarding claim 13, Guo in view of Interdigital fail to teach, but Huawei teaches wherein the timing capability of the first UE is based at least in part on a minimum processing time at the first UE for decoding the feedback transmission and preparing the uplink control channel transmission (page 3 lines 7-8: Tx-UE forwards sidelink HARQ feedback to gNB after the time duration of T3; thus, the timing T3 implicitly represents at least or minimum time required by the Tx-UE to receive the feedback from Rx-UE, process and send it to base station; further, page 4 lines 11-18 indicate that the V2X timing considers UE capability and . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink communication system with configured sidelink feedback resources as taught by Guo and Interdigital with the uplink reporting timing of sidelink feedback as taught by Huawei for the benefit of maintaining uniform design and spectrum efficiency as taught by Huawei in section 2.2, para 1.

Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/3/2022